NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS MARTINEZ, AKA Tako                   No.   17-71543
Unknown,
                                                 Agency No. A090-038-739
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Juan Carlos Martinez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the BIA’s denial of deferral of removal under

CAT because Martinez failed to show that it is more likely than not that he would

be tortured if returned to El Salvador. See Zheng v. Holder, 644 F.3d 829, 835-36

(9th Cir. 2011) (possibility of torture too speculative).

      We reject Martinez’s claim that the IJ violated his due process rights. See

Larita-Martinez v. INS, 220 F.3d 1092, 1096 (9th Cir. 2000) (no due process

violation where there is no error).

      PETITION FOR REVIEW DENIED.




                                           2                                  17-71543